Banke, Judge.
The appellant was sentenced to three years probation following his convictions on two counts of first-degree forgery. His probation was revoked less than a year later upon findings that he had been found in concealed possession of a pistol and knife and that he had forged yet another check. On appeal, he contends that the evidence did not show that he had forged the check in question and that he was justified in carrying the weapons because he believed them to be reasonably necessary to protect himself against another’s “imminent use of unlawful force.” Code Ann. § 26-902 (a). Held:
The evidence clearly established that the appellant was in violation of condition No. 12 of his probation, which was that he not have in his possession “any kind of firearms or deadly weapons.” His justification defense amounted to nothing more than a bare, unsupported allegation, which the trial court was not obliged to believe. This finding renders moot the allegation that the forgery charge was unsupported by the evidence.

Judgment affirmed.


McMurray, P. J., and Smith, J., concur.